TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 6, 2014



                                      NO. 03-14-00203-CR


                                Michael Todd Wade, Appellant

                                               v.

                                  The State of Texas, Appellee




          APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on March 11, 2014. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.